DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase “when the plate is in the second plate position, the bottom surface is substantially coextensive with eh lowermost surface of the frame” is indefinite because claim 13 previously recites that “a second plate position, wherein the contact surface is arranged between the uppermost surface and the lowermost surface.”  As such, it is unclear whether the plate is required to be “between” the lowermost surface and uppermost surface (i.e. above the lowermost surface), or alternatively is coextensive with the lowermost surface.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US 2,661,817).
Regarding claim 13, Mullins discloses a chocking device (see col. 1, lines 1-7; FIGS. 1-3), comprising: a frame (10, 11, 12, 13, 14, 15, 16, 17) having an uppermost surface (tops of (14, 15, 16, 17) and a lowermost surface (bottoms of (10, 11, 12, 13)), the lowermost surface arranged opposite the uppermost surface (see FIGS. 1-3); a plate (20) having a contact surface (see FIG. 3), the plate movable between a first plate position, wherein the contact surface is arranged substantially coextensively with the uppermost surface (see FIG. 1), and a second plate position, wherein the contact surface is arranged between the uppermost surface and the lowermost surface (see FIG. 3); and a stop (30) rotatably coupled to the frame (via (31)), the stop having an operating portion (36) arranged nearer to the lowermost surface than the plate is to the lowermost surface when the plate is in the first plate position (see FIG. 1) such that movement of the plate from the first plate position to the second plate position moves the operating portion (see FIG. 3).  
Regarding claim 14, Mullins discloses that the contact surface is substantially coplanar with the uppermost surface of the frame when the plate is in the first plate position (see FIG. 1).  
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragland (US 8,696,272).
Regarding claim 19, Ragland discloses a chocking device (see Abstract, FIGS. 1-5), comprising: a frame (20) having an uppermost surface (26), a lowermost surface (see FIG. 2, bottom of (20)), and a plurality of sides (24, 25), each side extending from the uppermost surface to the lowermost surface (see e.g. FIGS. 4, 5), each side including at least one slot (27, 28) angled from the uppermost surface toward the lowermost surface (see e.g. FIG. 5); a plate (40) including a plurality of tabs (41, 42), each tab arranged and configured so as to extend into a respective slot of the frame (see FIGS. 4, 5), the plate see FIG. 1), the plate movable between a first plate position, wherein a portion of the contact surface is arranged substantially coextensively with the uppermost surface of the frame (see FIGS. 1, 4), and a second plate position, wherein the portion of the contact surface is arranged between the uppermost surface and the lowermost surface of the frame (see FIGS. 2, 5); and a stop mechanism (50, 60) coupled to the frame (via (61)) and arranged in direct contact with the plate such that movement of the plate from the first plate position to the second plate position moves the stop mechanism (see FIG. 5).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/687,901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features in claims 1, 2 and 5-15 of the present application are anticipated by or rendered obvious in view of the claims of the reference application.
Regarding claim 1, all of the features recited therein are recited in claim 1 of the reference application, except for “the plate is movable such that the contact surface when the plate is in the first plate position is substantially parallel to the contact surface when the plate is in the second plate position.”  This feature, however, is rendered obvious in view of claim 3 of the reference application, which recites “a plurality of bar mechanisms . . . includ[ing] a plurality of bar linkages.”  This structure recited in claim 3 of the reference application performs the “parallel” function that is recited in claim 1o the present application.  As such, the subject matter of claim 1 of the present application is rendered obvious.  
Claim 2 is rendered obvious in view of claim 1 of the reference application.  
 Claim 5 is rendered obvious in view of claim 4 of the reference application.

Claim 7 is rendered obvious in view of claim 1 of the reference application.  
Claim 8 is rendered obvious in view of claim 6 of the reference application. 
Claim 9 is rendered obvious in view of claim 8 of the reference application.  
Claim 10 is rendered obvious in view of claim 9 of the reference application.  
Claim 11 is rendered obvious in view of claim 10 of the reference application.  
Claim 12 is rendered obvious in view of claim 11 of the reference application.  
Claim 13 is anticipated by claim 1 of the reference application. 
Claim 14 is anticipated by claim 2 of the reference application.  
Claim 15 is rendered obvious in view of claim 3 of the reference application.  Claim 3 of the reference application recites “a plurality of bar mechanisms . . . includ[ing] a plurality of bar linkages.”  This structure recited in claim 3 of the reference application performs the “parallel” function that is recited in claim 15 the present application.  As such, the subject matter of claim 15 of the present application is rendered obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, Mullins (US 2,661,817) is considered to be the closest prior art of record.  Mullins does not disclose that the plate is movable such that the contact surface when the plate is in the first plate position is substantially parallel to the contact surface when the plate is in the second plate position.    
s 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Mullins does not disclose that “when the plate is in the first plate position, the contact surface is substantially parallel to the uppermost surface of the frame, and when the plate is in the second plate position, the contact surface is substantially parallel to the uppermost surface of the frame.”
Regarding claim 16, Ragland (US 8,696,272) discloses the plurality of slots and tabs, but Ragland does not disclose “a stop . . . having an operating portion arranged nearer to the lowermost surface than the plate is to the lowermost surface when the plate is in the first plate position” (see claim 13).    
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 18, neither Mullins nor Ragland disclose “when the plate is in the second plate position, the bottom surface is substantially coextensive with the lowermost surface of the frame.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

February 25, 2022